SHIPMAN, Circuit Judge.
I dissent from the conclusion of the majority of the court in the above-entitled cause, which reverses the decree, and directs the district court to enter a ne.w decree in accordance with the opinion, because I think that the original decree should not be changed. I concur in the conclusion that a joint lien for the entire value of the services separately rendered to a number of vessels is not, as a rule, to be enforced against the whole number of vessels, although they were associated in one enterprise, and the services were performed under a single contract, but do not think that a reversal of the decree is called for under *716the circumstances of this case, as disclosed in the opinion of the majority. Services were rendered by the libelant to the dredge and four scows, upon their credit, for which about $2,000 are due. The amount and value rendered to each vessel could have been ascertained by the district 'court. The record shows that the services were rendered about equally. The aggregate amount is unquestioned, and the money in the registry of the court due to other lienors has been distributed without objection.
Laughlin alone makes the point that, as the decree was for a joint lien, it should be reversed. The opinion of the majority finds that he is, as against creditors, without title to any of the avails of the vessels. He is entitled to raise the objection because there was a paper transfer of the scows to him from Brainard, but, as against creditors of Brainard, whatever title he got by the attempted transfer cannot avail him. In this position of affairs, Laughlin being the only appellant and being unable to gain any advantage by a new decree or to vary the old decree in favor of himself, and there being no other dissatisfied lienor, I see no advantage in reversing the decree or of having an additional hearing in the district court. The money now in the registry of the court from the avails of the libeled vessels equitably belongs to the Bridgeport company, complete justice will be done by an affirmance’of the decree, and I do not think that the payment of this debt should be delayed by the interposition of this court.